Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 recites, “…the rectangular circuit board and housing from at least one light bar,” (emphasis added). It appears this was intended to read as “form” at least one light bar. The claim has been interpreted and examined in this manner, as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tudorica US 2014/0217433.
As for claim 1, Tudorica discloses a lighting fixture for use in a horticultural facility comprising: a circuit board (substrate 12, PCB, paragraph 0041); a plurality of light emitting diodes disposed upon the circuit board (LED chips 25, mounted or attached to PCB, paragraph 0041) in a predetermined pattern such that the distribution of the plurality of light emitting diodes upon the circuit board is nonuniform (for example, see paragraph 0030 for spacing) and forms at least one cluster of light emitting diodes (see Figures 3a, 3b, 8, 10, 11, and 12); and at least one electrical connection to electrically connect the plurality of light emitting diodes to one or more power supply (paragraph 0044, 48, 51, 53-55, 59, 68, and 73:  see wire bonds 26 as well as electrical connection of LEDS in patterns denoted as: P1, P1A, P2, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tudorica.
As for claim 2, Tudorica discloses that the circuit board is generally rectangular in shape but fails to specifically teach having a length that is greater than its width (paragraph 0082, teaches that the device can be a predetermined shape, such as a rectangle).  Changing the shape to a rectangle with a length greater than its width would have been obvious to one having ordinary skill in the art, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Tudorica.
As for claim 3, see above for modifying Tudorica such that the circuit board is rectangular with a length greater than width; Tudorica further teaches there is only one cluster of LEDs disposed upon the circuit board and it is positioned near an end of the length of the circuit board (see for example Figure 8, modified below to achieve the claimed rectangular shape).

    PNG
    media_image1.png
    510
    556
    media_image1.png
    Greyscale

As for claim 4, see above for modifying Tudorica such that the circuit board is rectangular with a length greater than width; Tudorica further teaches there are two LED clusters affixed to the circuit board such that one is affixed to the circuit board at a first end of its length and the second cluster is affixed to the circuit board at the opposite end of its length (see for example Figure 3a, modified below to achieve the claimed rectangular shape; figures 3b, 4, and 13b also teach this).

    PNG
    media_image2.png
    569
    522
    media_image2.png
    Greyscale

As for claim 5, Tudorica teaches the LED cluster being positioned on the circuit board (see various figures, identified above); regarding the intended use limitations, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to utilize the LEDs positioned upon the circuit board such that it is adapted to prevent light drop-off experienced by plants within the horticultural facility, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Tudorica was considered capable of performing the cited intended use.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Edmond US 2012/0193651.
As for claim 6, Edmond discloses a lighting fixture for use in a horticultural facility comprising: a housing (82, Fig 6); a first circuit board (emission area 14 of submount 12, see paragraph 0031, see Fig 4) contained within said housing (Fig 6); a plurality of light emitting diodes 24 disposed upon the first circuit board in a predetermined pattern such that the distribution of the plurality of light emitting diodes upon the circuit board is nonuniform and forms at least one cluster of light emitting diodes (each string can comprise any number of LEDS, paragraph 0051); a second circuit board contained within said housing (see lower instance of 14 in Figures 2-4);  a plurality of light emitting diodes disposed upon the second circuit board in a predetermined pattern such that the distribution of the plurality of light emitting diodes upon the circuit board is nonuniform and forms at least one cluster of light emitting diodes (each string can comprise any number of LEDS, paragraph 0051); and at least one electrical connection to electrically connect the plurality of light emitting devices disposed upon the first and second circuit boards to one or more power supply (LED devices have attachment surfaces adapted to supply power to the LEDs, see paragraph 0043). Although not specifically stated as having a distribution of LEDs that is non-uniform, it would have been obvious given the teachings of Edmond to modify the device and provide non-uniform distributions of LEDs for both clusters where having a particular illumination pattern or effect is desired.  One would have been motivated to make this modification to achieve an alternate illumination pattern or effect for Edmond.
As for claim 7, Edmonds further discloses the first and second circuit boards are generally rectangular in shape having a length that is greater than its width (areas 14 may be any shape, including rectangle that does not have all sides equal, paragraph 0027).
As for claim 8, Edmonds teaches that any number or arrangement of LEDs may be used for each string (each string can comprise any number of LEDS, paragraph 0051). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify such that there is only one LED cluster disposed upon the first circuit board and only one LED cluster disposed upon the second circuit board and both clusters are positioned near the end of the length of the circuit board on which they are disposed, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One would have been motivated to make this modification to achieve an alternate, desired illumination pattern or effect.
As for claim 9, Edmonds teaches that any number or arrangement of LEDs may be used for each string (each string can comprise any number of LEDS, paragraph 0051), it would have been obvious to include two LED clusters disposed upon each of the first and second circuit boards where greater luminance is desired.  One would have been motivated to make this modification to achieve an alternate, desired illumination pattern or effect.
As for claim 10, Edmonds teaches wherein the at least one cluster of light emitting diodes of the first and second circuit boards is positioned upon each of the circuit boards (see Fig 2, 3, 4); regarding the intended use limitations, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to utilize the LEDs positioned upon the circuit board such that it is adapted to prevent light drop-off experienced by plants within the horticultural facility, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Edmonds was considered capable of performing the cited intended use. 
Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Tudorica in view of Hess US 2009/0288340.
As for claim 11, Tudorica discloses a lighting fixture for use in a horticultural facility comprising:  a generally rectangular circuit board (substrate 12, paragraph 0041); a plurality of light emitting diodes disposed upon the circuit board (LED chips 25, mounted or attached to PCB, paragraph 0041) in a predetermined pattern such that the distribution of the plurality of light emitting diodes upon the circuit board is nonuniform (for example, see paragraph 0030 for spacing) and forms at least one cluster of light emitting diodes (see Figures 3a, 3b, 8, 10, 11, and 12) towards an end of the length of the circuit board (see Fig 8, 10 specifically). 
Tudorica fails to teach or disclose a housing with the circuit board within the housing, having a length and a width wherein the length is greater than the width and said circuit board is disposed within said housing. Tudorica discloses that the circuit board is generally rectangular in shape but fails to specifically teach having a length that is greater than its width (paragraph 0082, teaches that the device can be a predetermined shape, such as a rectangle).  Changing the shape to a rectangle with a length greater than its width would have been obvious to one having ordinary skill in the art, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Tudorica.
Hess teaches a housing for an LED device that houses a circuit board within the housing.  It would have been obvious for one of ordinary skill in the art to look to the teachings of Hess and utilize the housing and related components for holding the LED device circuit board and related components of Tudorica. One would have been motivated to make this combination to provide a suitable means for protecting the lighting device.
As for claim 12, see above for modifying Tudorica; Tudorica further teaches there is a second LED cluster positioned near the opposite end of the length of the circuit board from the position of the first LED cluster (see for example Figure 3a, modified below to achieve the claimed rectangular shape; figures 3b, 4, and 13b also teach this).
 
    PNG
    media_image2.png
    569
    522
    media_image2.png
    Greyscale

As for claim 13, Tudorica teaches the LED cluster being positioned on the circuit board (see various figures, identified above); regarding the intended use limitations, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to utilize the LEDs positioned upon the circuit board such that it is adapted to prevent light drop-off experienced by plants within the horticultural facility, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Tudorica was considered capable of performing the cited intended use.
As for claim 14, Tudorica discloses the lighting device as discussed, which may have any suitable shape (see paragraph 0040, 0080); see above for combining with Hess for the housing.  The combination renders a generally rectangular circuit board and housing that form at least one light bar.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tudorica in view of Hess, and further in view of Toyohisa US 2014/0085880.
As for claim 15, Tudorica fails to teach the lighting fixture of claim 14 further comprising multiple light bars that are connected to one another by at least one support member.  Toyohisa teaches multiple light bars that are connected to one another by at least one support member (see 3, 4, connected by support 10, Fig 1, 3, and 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the number of LED bars to have greater luminance, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It would have been obvious for one of ordinary skill in the art to utilize the configuration of Toyohisa with the LED bars and housing of Tudorica and Hess to provide an improved, alternate holding device for supporting multiple LED bars. One would have been motivated to make this combination to provide a desired, alternate arrangement for holding or mounting the lighting device.
As for claim 16, see above for making the device rectangular (Tudorica, paragraph 0082, teaches that the device can be a predetermined shape, such as a rectangle).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BAKIN ‘501 discloses an LED device with irregular LED distribution. 
CHANG ‘535 discloses a lighting device with multiple circuit boards having differing numbers of LEDs thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875